Exhibit 10.1



AMENDMENT TO THE
FIRST MIDWEST BANCORP, INC.

OMNIBUS STOCK AND INCENTIVE PLAN

(As Amended and Restated February 19, 2003)

The First Midwest Bancorp, Inc. Omnibus Stock and Incentive Plan (As amended and
restated February 19, 2003) is hereby amended as follows:

Section 10.8 is hereby amended and restated to read as follows:

"10.8 Performance Goals. For purposes of Sections 9.2, 10.2 or 11.2 hereof,
"performance goals" shall mean the criteria and objectives, determined by the
Committee pursuant to the Plan, which shall be satisfied or met during the
applicable restriction period or performance period, as the case may be, as a
condition to the Participant's receipt of cash, Stock or a combination thereof
with respect to an Award. The performance criteria and objectives with respect
to an Award shall be determined by the Committee in writing, shall be measured
for achievement or satisfaction during the prescribed performance period or
period of restriction and may be absolute in their terms or measured against or
in relationship to other companies comparably, similarly or otherwise situated
or other an external or internal measure and may be based on or adjusted for any
other objective goals, events, or occurrences established by the Committee,
provided that such criteria and objectives relate to one or more of the
following: total shareholder return, earnings, earnings per share, net income,
revenues, expenses, market share, charge-offs, loan loss reserves,
non-performing assets, return on assets, return on equity, assets, deposits,
loans, asset quality levels, interest-sensitivity gap levels, Fair Market Value
of the Stock, value of assets, regulatory compliance, satisfactory internal or
external audits, improvement of financial ratings, achievement of balance sheet
or income statement objectives, or other financial, accounting or quantitative
objective established by the Committee. Such performance measures may be
particular to a line of business, subsidiary or other unit or the Company
generally, and may, but need not be, based upon a change or an increase or
positive result. In interpreting Plan provisions applicable to performance goals
and to performance-based Awards to Participants who are covered employees within
the meaning of Code Section 162(m) (or any successor or similar provision of the
Code), it is the intent of the Plan to conform with the standards of Code
Section 162(m) and the Treasury Regulations thereunder. The Committee in
establishing performance measures applicable to such performance-based Awards,
and in interpreting the Plan, shall be guided by such standards, including, but
not limited to providing that the performance-based Award shall be paid, vested
or otherwise delivered solely as a function of attainment of objective
performance criteria and objectives based on one or more of the specific
criteria and objectives set forth in this Section 10.8 established by the
Committee not later than 90 days after the performance period or period of
restriction applicable to the Award has commenced (or, if such period of service
is less than one year, not later than the date on which 25% of such period has
elapsed). Prior to the payment of any compensation based on achievement of
performance measures to any such covered employee, the Committee


1



--------------------------------------------------------------------------------



must certify in writing the extent to which the applicable performance criteria
and objectives were, in fact, achieved and the amounts to be paid, vested or
delivered as a result thereof, provided the Committee may reduce, but not
increase, such amount."

2. Section 11.2 is hereby amended and restated to read:

"11.2 Terms of Other Awards; Limitation on Cash Awards Payable to a Single
Participant. Other Awards may be made free-standing or made in tandem, with, in
replacement of, or as alternatives to Awards under Section 7, 8, 9 or 10 of this
Plan or of any other incentive or employee benefit plan of the Company or any of
its subsidiaries, and may be made subject to attainment of performance goals as
defined in Section 10.8 hereof). An Other Award may provide for payment in cash
or in Stock or a combination thereof. No Participant may be paid under any Award
payable in cash or any other form permitted under this Plan (other than Awards
of Options, SARs, Restricted Stock or Restricted Stock Units or Performance
Units, or otherwise consisting of shares of Stock or units denominated in such
shares, the limitations on which are set forth in Section 5.3 hereof) in respect
of any calendar-year period in an amount in excess of the lesser of (a) three
times the Participant's base annual salary as of March 1 of such calendar year ,
or (b) $2,000,000.

* * * * *

The foregoing Amendment to the Omnibus Stock and Incentive Plan, as Amended and
Restated February 19, 2003, was duly adopted and approved by the Board of
Directors of the Company on February 22, 2006 and shall become effective as of
such date, subject to the ratification thereof by the Company's stockholders at
the 2006 Annual Meeting of Stockholders to be held in April 2006.

Secretary of the Company

This Amendment to the Omnibus Stock and Incentive Plan, as Amended and Restated
February 19, 2003, was duly approved by the stockholders of the Company at a
meeting of the stockholders held on the 17th day of May, 2006.

/s/ BARBARA E. BRIICK

Secretary of the Company

2

